Citation Nr: 0518355	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  03-27 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits, in the amount of $9,457.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1944 to August 
1945, and from September 1946 to February 1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the Committee 
on Waivers and Compromises (Committee) of the San Diego, 
California, Regional Office (RO) which determined that a 
waiver of the recovery of an overpayment of improved pension 
benefits in the amount of $9,457 was not warranted.  The 
appellant testified at a Travel board hearing in February 
2004, before the undersigned.  


FINDINGS OF FACT

1.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  Collection of the overpayment caused undue hardship to 
the veteran.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran and recovery of the overpayment of 
VA improved pension benefits in the amount of $9,457, would 
be against equity and good conscience and, therefore, is 
waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to this appeal.  Barger v. Principi, 16 Vet. App. 
132 (2002).

In a January 1997 rating decision, entitlement to nonservice-
connected pension was granted.  In a January 1997 letter, the 
veteran was informed that improved pension benefits had been 
awarded effective December 1996.  He was informed that his 
award of improved pension benefits was based on his report 
that he had no family income.  He was provided a VA Form 21-
8768 which informed him that he was obligated to provide 
prompt notice of any change in income or net worth or 
dependency status and that a failure to provide such would 
result in the creation of an overpayment which would be 
subject to recovery.  

In an August 1998 letter, the veteran was informed that VA 
proposed to reduce his improved pension payments effective 
December 1996 because he was in receipt of income from the 
Social Security Administration (SSA).  In October 1998, this 
action was taken which resulted in the creation of an 
overpayment, not subject of this decision.  

In November 2000, the veteran was notified that VA planned to 
reduce his improved pension benefits based on the fact that 
his spouse also had SSA benefits effective November 1998.  He 
was requested to submit information.  Thereafter, an 
eligibility verification report (EVR) was received from the 
veteran, but he did not complete the area designated for SSA 
income.  However, another EVR was received which listed all 
SSA income.  

VA retroactively adjusted the veteran's improved pension 
benefits.  This action resulted in an overpayment of $9,398.

In August 2001, correspondence was received requesting a 
determination regarding the veteran's competency.  

In a September 2001 letter, the veteran was notified that VA 
had approved his claim to restore his improved pension 
benefits effective November 1998.  

In a September 2001 rating decision, it was determined that 
the veteran was not competent to handle the disbursement of 
funds.  The appellant was named as his custodian.  

In a January 2002 letter, the appellant was notified that 
funds of the veteran had been withheld pending his competency 
determination and they were being released to her.  He had 
been awarded improved pension benefits effective November 
1998.  In addition, his claim for an earlier effective date 
for special monthly pension based on aid and attendance was 
granted as of October 1999.  

Thereafter, VA issued a retroactive payment to the appellant 
in the amount of $16,605.  Although VA was supposed to recoup 
the overpayment of $9,398 from the retroactive payment, VA 
did not do so.  Thus, the appellant was told that she would 
need to return $9,398 via a personal check to VA.  She did 
not do so.  She requested a waiver of the overpayment of 
$9,398.  

In a March 2003 decision, the Committee determined that the 
veteran had not engaged in fraud, misrepresentation, or bad 
faith in the creation of the overpayment, but a recovery of 
the debt would not be against equity and good conscience.  
The appellant appealed that determination on the veteran's 
behalf.  

In support of the claim, the appellant submitted financial 
status reports which showed that the monthly family income 
was exceeded by monthly family expenses.  The income was 
derived from VA benefits and SSA benefits.  The veteran and 
the appellant rented a home, they were not homeowners.  They 
had minimal assets.  

In February 2004, the appellant testified at a Travel Board 
hearing.  She reported that the veteran was in a nursing 
facility.  She stated that when she received the $16,605 
payment, she paid off the veteran's bills from physicians 
with that money and everything else they had.  She reported 
that she was currently going into debt, had rented a smaller 
house, and had sold the veteran's car.  She related that she 
was living off of minimal funds and had relied on the 
veteran's county service officer to guide them through the 
transactions with VA.  

As noted, the Committee determined that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his/her 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  

In this case, the veteran failed to timely report his wife's 
SSA income.  Thus, the $9,398 overpayment was created.  
However, the record shows that his mental abilities were 
compromised which is why it was eventually determined that he 
was incompetent.  However, when VA determined that the 
veteran was retroactively entitled to reinstatement of his 
improved pension benefits, VA failed to recoup the 
overpayment and overpaid the veteran.  This was entirely VA's 
fault.  Almost simultaneously, the veteran's wife had been 
named his custodian.  She had never been personally notified 
of any of the financial information with regard to the 
veteran's pension and the overpayment thereof.  When she 
received the $16,605 payment, she used it for major medical 
debts.  Given the veteran's situation, this was reasonable.  
When she was told to repay the $9,398, she did not have the 
means to do so.  

After consideration of the record and the applicable 
regulatory provisions, the Board finds that VA bears more 
fault in this case.

The Board notes that the veteran received benefits to which 
he was not entitled and, as such, the veteran was unjustly 
enriched.  There is no indication that the veteran's reliance 
on VA benefits resulted in relinquishment of another valuable 
right. 

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, the Board finds that it would.  
Recoupment would result in the veteran and his spouse not 
being able to meet basic needs.  VA has found the veteran to 
be permanently and totally disabled.  As such, there would 
not appear to be a reasonable way for him to remedy his 
financial situation.  Clearly, the withholding of any of the 
veteran's pension benefits would aggravate the situation and 
therefore defeat the purpose of the pension program which is 
to assist veterans in need of financial assistance due to 
disability.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  As noted above, the family income is limited.  In 
order to make ends meet, the appellant must go into debt.  As 
such, the veteran and his spouse are unable to provide for 
basic necessities without resorting to increasing debt.  

The Board finds that in weighing all of the elements of 
equity and good conscience, the elements of fault, whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended, and financial 
hardship outweigh the elements which are not in the veteran's 
favor in this particular case. 

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery is against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.





	(CONTINUED ON NEXT PAGE)





ORDER

Waiver of recovery of an overpayment in the amount of $9,398 
of the veteran's improved pension benefits is granted.




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


